Citation Nr: 0008412	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-34 014A	)	DATE
	)
	)


THE ISSUE

Whether a June 26, 1997, decision of the Board of Veterans' 
Appeals that denied a claim for an increased rating for 
calcific tendinitis of the left shoulder (rated as 20 percent 
disabling) was clearly and unmistakably erroneous.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to July 
1954.

This matter arises from the veteran's April 1999 motion for 
review for clear and unmistakable error in the June 26, 1997, 
decision of the Board of Veterans' Appeals (Board) that 
denied an increased rating for service-connected calcified 
tendinitis of the left shoulder (then rated as 20 percent 
disabling).


FINDINGS OF FACT

1.  The Board denied the veteran's claim for an increased 
rating for her service-connected calcific tendinitis of the 
left shoulder (then rated as 20 percent disabling) in a June 
26, 1997, decision.

2.  In its June 1997 decision, the Board considered the 
applicability of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
the regulations concerning functional limitation due to pain.

3.  At the time of its June 1997 decision, the Board 
considered all of the available evidence and its decision 
that the veteran was not entitled to an increased rating for 
her service-connected calcific tendinitis of the left 
shoulder (rated as 20 percent disabling) was not clearly and 
unmistakably erroneous.


CONCLUSION OF LAW

The June 26, 1997, Board decision denying a claim for an 
increased rating for calcific tenderness of the left shoulder 
(then rated as 20 percent disabling) was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111(a) (West 1991 & 
Supp. 1998); 64 Fed. Reg. 2139-41 (Jan. 13, 1999) (to be 
codified at 38 C.F.R. §§ 20.1400-20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision. Such review may be initiated by the Board on its 
own motion or by a party to the decision. 38 C.F.R. § 20.1400 
(1999).  A party disagreeing with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
Court.  38 U.S.C.A. § 7111; 64 Fed. Reg. 2139-41 (Jan. 13, 
1999) (to be codified at 38 C.F.R. §§ 20.1400, 20.1409(d)).

A claim of clear and unmistakable error is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
1999) of the existence of evidence which might complete a 
claimant's application for benefits, the requirements of 
well-groundedness and the VA's duty to assist in the 
development of such claims.  64 Fed. Reg. 2139-41 (Jan. 13, 
1999) (to be codified at 38 C.F.R. § 20.1411(c), (d)).  In 
addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b), nor the provisions for reopening claims 
on the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to clear and unmistakable error claims.  64 Fed. 
Reg. 2139-41 (Jan. 13, 1999) (to be codified at 38 C.F.R. § 
20.1411(a), (b)).  A clear and unmistakable error motion is 
not an appeal and therefore, with certain exceptions, it is 
not subject to the provisions of 38 C.F.R. Parts 19 and 20, 
which pertain to the processing and disposition of appeals.  
64 Fed. Reg. 2139-41 (Jan. 13, 1999) (to be codified at 
38 C.F.R. § 20.1400).  Additionally, Board decisions which 
have been appealed to and decided by a court of competent 
jurisdiction and decisions on issues which have been 
subsequently decided by a court of competent jurisdiction are 
not subject to review on the basis of clear and unmistakable 
error in Board decisions.  64 Fed. Reg. 2139-41 (Jan. 13, 
1999) (to be codified at 38 C.F.R. § 20.1400(b)).

VA has promulgated regulations that define what constitutes 
clear and unmistakable error.  In pertinent part, the 
applicable regulations provide as follows:
 
§ 20.1403 Rule 1403. What constitutes clear and 
unmistakable error; what does not.

(a) General. Clear and unmistakable 
error is a very specific and rare kind 
of error. It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed. - (1) 
General. Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

. . .

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made. If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.

(1) Changed diagnosis. A new 
medical diagnosis that 
"corrects" an earlier 
diagnosis considered in the 
Board decision.

(2) Duty to assist. The 
Secretary's' failure to 
fulfill the duty to assist.

(3) Evaluation of evidence. A 
disagreement as to how the 
facts were weighed or 
evaluated.

(e) Change in interpretation. Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404 Rule 1404. Filing and pleading 
requirements; withdrawal.

. . .

(b) Specific allegations required. The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact 
or law in the Board decision, the legal 
or factual basis for such allegations, 
and why the result would have been 
manifestly different but for the alleged 
error. Non-specific allegations of 
failure to follow regulations or failure 
to give due process, or any other 
general, non specific allegations of 
error, are insufficient to satisfy the 
requirement of the previous sentence. 
Motions which fail to comply with the 
requirements set forth in this paragraph 
shall be denied.

64 Fed. Reg. 2139 (Jan. 13, 1999) (to be codified at 38 
C.F.R. §§ 20.1403, 20.1404).

A claim of "clear and unmistakable error" requires that 
there have been an error in the prior adjudication of the 
claim.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
Such a claim requires that (1) the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions applicable at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the law and record that existed at the 
time of the prior adjudication in question.  Russell, 3 Vet. 
App. at 313-14.  Either the correct facts, as they were known 
at the time, were not before the adjudicator, or the 
statutory or regulatory provisions in effect at the time were 
incorrectly applied.  Olson v. Brown, 5 Vet. App. 430, 433 
(1993).  "It is the kind error, of fact or law, that . . . 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Clear and unmistakable error involves more than a 
claim that previous adjudications had improperly weighed and 
evaluated the evidence.  Russell, 3 Vet. App. at 313.  There 
must be some degree of specificity as to what the alleged 
error is and persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, 6 Vet. App. at 43-44.

In addition, VA's Office of the General Counsel has issued a 
precedential opinion that holds that the Board's application 
in a prior decision of a regulation that is subsequently 
invalidated does not constitute "obvious error" or "clear 
and unmistakable error" and does not provide a basis for 
reconsideration of that earlier Board decision.  VA GC Op. 
Prec. 25-95 (Dec. 6, 1995); see 38 U.S.C.A. § 7104(c) (West 
1991 & Supp. 1999) (Board is bound in its decisions by, inter 
alia, the precedential opinions of VA's General Counsel); 38 
C.F.R. § 19.5 (1999) (same).

The veteran is seeking review of the Board's June 1997 
decision that denied her increased rating claim on the ground 
that the Board did not properly consider the applicability of 
regulations and caselaw concerning functional loss due to 
pain.  See 38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  First, the Board will review the 
evidence and then the Board's treatment of the evidence and 
its application of the relevant law to that evidence.

The veteran sought an increased rating for her service-
connected left shoulder disability in April 1993.  Prior to 
that, in March 1992, she had been undergoing physical therapy 
at a VA medical facility.  She complained of pain in both 
shoulders, with the pain greater on the left.  On 
examination, flexion on the left was to 95 degrees, abduction 
was to 90 degrees, external rotation was to 40 degrees, and 
internal rotation was to 45 degrees.

In April 1992, following completion of a course to increase 
left shoulder range of motion, she reported still having a 
sharp pain in the shoulder that occasionally radiated into 
the biceps, sometimes when swinging her arms while walking 
and sometimes when lifting.  On range of motion testing of 
her left arm, forward flexion was to 160 degrees, abduction 
was to 90 degrees, external rotation was to 60 degrees, and 
internal rotation was to 45 degrees.

In July 1992, the veteran reported that she had less shoulder 
pain at rest.  However, on mopping and vacuuming, her left 
shoulder was still painful. On examination, forward flexion 
of her left arm was to 160 degrees, abduction was to 90 
degrees, external rotation was to 90 degrees, and internal 
rotation was to 60 degrees.  

In November 1992, the veteran complained that touching or 
moving of either shoulder was painful.  Range of motion 
measurements for her left arm were as follows:  150 degrees 
on forward flexion, 90 degrees on abduction, 75 degrees on 
external rotation, and 90 degrees on internal rotation.

Progress notes from mid-May 1993 reflect evaluation of her 
left shoulder disability.  At that time, forward flexion was 
to 140 degrees, abduction was to 90 degrees, external 
rotation was to 45 degrees, and internal rotation was to 60 
degrees.

Immediately thereafter, in May 1993, she underwent a VA 
examination to assess, in pertinent part, the left shoulder 
disability.  She reported having pain in both shoulders.  
Left shoulder extension was to 70 degrees, adduction was to 
90 degrees, and forward elevation was to 90 degrees.  The VA 
examining physician's objective findings included 
calcification over the left subdeltoid area.  On examination, 
the left bicipital tendon was tender, ropy, and painful on 
movement.  The rotator cuff seemed to be intact.  
Significantly, the examining VA physician remarked that the 
veteran had weakness in both arms due to pathology in her 
shoulders and that there was evidence of pain "[e]specially 
when raising shoulders above shoulder level."  (Emphasis 
added.)  She was diagnosed with calcified bursitis, 
subdeltoid, left shoulder.

In late May 1993, she reported that her left shoulder hurt 
more than her right shoulder and that she could not sleep due 
to the shoulder pain.

In July 1993, the veteran was reexamined in the VA orthopedic 
clinic.  Forward flexion of her left shoulder was to 120 
degrees, abduction was to 100 degrees, and external rotation 
was to 45 degrees.  There were positive findings of 
impingement on the left.  The examiner noted that the range 
of motion was good.  

The veteran complained of right wrist pain and was treated 
for it and additional joint symptoms in December 1993.  
Although the veteran was seeking treatment for a right wrist 
condition, the VA examiner also noted that range of motion of 
the shoulders was within normal limits, that range of motion 
of all joints was negative for pain that day, and that the 
veteran had no other pain on range of motion.

In its June 26, 1997, decision, the Board reviewed this 
medical evidence and considered the veteran's increased 
rating claim under the diagnostic code for tenosynovitis, 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5024 (1999), which 
provides for ratings based on limitation of motion under the 
appropriate diagnostic code.  In this case, the appropriate 
diagnostic code for limitation of motion is 38 C.F.R. 
§ 4.71a, DC 5201 (1999).  At the time of the Board's June 
1997 decision, the veteran's service-connected left shoulder 
disability was rated as 20 percent disabling.  The next 
higher evaluation, a 30 percent rating, was warranted if the 
range of motion of the major arm was limited to midway 
between the side and the shoulder level.  A 40 percent rating 
is warranted when the range of motion of the major arm is 
restricted to 25 degrees from the side.  The Board did not 
commit any clear and unmistakable error in finding that the 
ranges of motion of the veteran's left arm did not satisfy 
the specific criteria under the relevant diagnostic code.  

In addition, the Board did not commit clear and unmistakable 
error with regard to its consideration of the regulations and 
caselaw governing functional loss due to pain.  First, the 
Board discussed the pertinent legal framework.  Second, it 
sifted through the evidence and found as follows:

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Veterans Appeals (Court) 
held that 38 C.F.R. §§ 4.40, 4.45 (1996) were not 
subsumed into the diagnostic codes under which a 
veteran's disabilities are rated.  Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 
(1996), separate from any consideration of the 
veteran's disability under the diagnostic codes.  
DeLuca, 8 Vet. App. 202, 206 [(1995)].  Functional 
loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 
4.40 (1996).  The factors involved in evaluating, 
and rating, disabilities of the joints include: 
weakness; fatigability; incoordination; restricted 
or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (1996).  These factors 
do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, 
refer to overall factors which must be considered 
when rating the veteran's joint injury.  DeLuca, 8 
Vet. App. 202, 206-07 (1995).

After a thorough review of the evidence of record, 
the Board concludes that the veteran's service-
connected calcific tendinitis, left shoulder, is 
appropriately evaluated as 20 percent disabling.  
Her most recent VA Compensation and Pension 
examination, dated May 1993, notes that her left 
arm had extension and rotation outwards to 70 
degrees, adduction to 90 degrees, or shoulder 
level, and forward elevation to 90 degrees.  
Subsequent medical records retrieved from the VA 
Medical Center in Miami, Florida, show an even 
greater range of motion.  A July 1993 treatment 
record reveals a range of motion of the left arm 
consisting of forward flexion to 120 degrees and 
shoulder abduction to 100 degrees.  An October 
1993 treatment report indicates that her left arm 
had a full range of motion, with some tenderness.

The Board has considered the functional impairment 
due to pain and the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995). However, any pain affecting the 
strength and motion of the veteran's left arm is 
not shown to a degree beyond that contemplated by 
the current 20 percent schedular evaluation.  As 
noted above, a 20 percent rating under diagnostic 
code 5201 contemplates a limitation of motion of 
the arm at the shoulder level.  The current range 
of motion of the veteran's left arm exceeds this 
level.  The October 1993 treatment report reveals 
that her left arm has a full range of motion, 
which under the rating criteria cited might 
indicate a noncompensable disability.  However, 
the 1993 VA examination did not weakness of the 
arms due to shoulder pathology, and the veteran 
complains of pain.  [Sic.]  [T]he Board concludes 
that the preponderance of the evidence in this 
case is against the criteria for the next higher 
schedular evaluation for the left shoulder 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5024, 
5201 (1996).

This passage from the June 1997 decision reflects that the 
Board specifically considered the legal framework regarding 
functional limitation due to pain, as set forth in the 
regulations and in DeLuca.  Moreover, the evidence supports 
the Board's findings.  There is evidence that the veteran 
experiences pain at times and in certain motions.  However, 
the substantial body of evidence culled from various VA 
examinations (both those conducted as part of her therapy and 
treatment and the VA examination conducted to assess her 
increased rating claim) found the range of motion of the 
veteran's left shoulder to warrant no more than a 20 percent 
rating under DC 5024 and DC 5201.  Indeed, the VA examiners 
did consider the veteran's pain in their evaluations.  For 
instance, in the May 1993 VA examination report, the 
examining VA physician specifically commented that the 
veteran had pain "[e]specially when raising shoulders above 
shoulder level."  As discussed above, a rating greater than 
the 20 percent rating currently in effect would require at 
least limitation of motion of the major arm to midway between 
the side and the shoulder level.  38 C.F.R. § 4.71a, DC 5201.  

To the extent that the veteran is essentially claiming that 
the Board did not properly evaluate the evidence, her claim 
must fail.  A clear and unmistakable error "is the kind 
error, of fact or law, that . . . compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo, 6 Vet. App. at 43-44.  Clear and unmistakable error 
involves more than a claim that previous adjudications had 
improperly weighed and evaluated the evidence.  Russell, 3 
Vet. App. at 313.

Moreover, even if the examination reports were less than 
adequate, the United States Court of Appeals for Veterans 
Claims has held that failure in the duty to assist, such as 
failure to obtain an adequate examination, renders a record 
incomplete, but not incorrect, and is thus not grounds for a 
finding of clear and unmistakable error.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994) (an incomplete record 
is not clearly and unmistakably erroneous even where 
incomplete record is due to VA's breach of its duty to 
assist).  In this case, the Board reviewed the totality of 
all the evidence, and that evidence, in its totality is 
adequate.


ORDER

The veteran's motion to revise a June 26, 1997, Board 
decision denying a claim for an increased rating for calcific 
tenderness of the left shoulder (then rated as 20 percent 
disabling) on the basis of clear and unmistakable error is 
denied. 



		
	JEFF MARTIN
Member, Board of Veterans' Appeals


 


